DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.

Response to Amendment
Applicant's response submitted 20 September 2022 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response:
The Objections to the Specification and Claims are withdrawn;
The Rejections under 35 U.S.C. § 101 are maintained as discussed below; &
Claims 21 & 23-35 are pending for review.

Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
~ Under 35 USC § 101 ~
Applicant’s assertion that the added recitation in Claim 21 that “the profile of the secondary reflector minimizes reflective losses to the absorber tube by accounting for the reflected beam spread” amounts to “significantly more than the exception” and consequently obviates the rejection is not persuasive. Stating the expected or desired result of the basic mathematical concept is not considered to be “amounting to significantly more than the exception” but merely a resultant function of the mathematical concept. Accordingly, Claims 21-26 remain rejected under 35 U.S.C. § 101, & newly added Claims 27 & 29-35 are similarly rejected. Claim 28, which recites the limitation of manufacturing the reflector, does appear to amount to significantly more and is, therefore, not rejected under 35 U.S.C. § 101.
~Under 35 USC § 112~
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about" in claim 34 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Consequently, the limitation “the vertical position of a starting edge point of the surface profile is about equal to a height of the center of the absorber tube relative to the horizontal axis” is rendered indefinite.
Note:	The prior art relied upon in the following office action is as follows:
-
Negrisolo et al., US #2013/0128370
[Negrisolo ('370)]

-
Reif et al., US #2011/0067688
[Reif ('688)]

-
Silny et al., US #9,068,886
[Silny ('886)]

-
Winston, US #3,957,031
[Winston ('031)]


~ Under 35 USC § 102 and/or Under 35 USC § 103 ~
Claims 21-24 & 28-35 are rejected under 35 U.S.C. § 103 as being unpatentable over Negrisolo ('370) in view of, or with reference to, at least one of Reif ('688) & Winston ('031);
In Re Claims 21-24 & 28-33, Negrisolo ('370) discloses:
Cl. 21: A method for defining a profile of a secondary reflector (Mirror #5) configured to receive a light from a field of primary reflectors (At least Para. 4-7: Ray “A”, which is or can be directed by a primary reflector to a secondary reflector surrounding an absorber) and direct the light to an absorber tube (Conduit #8 in Absorber #7), the method comprising:
defining an aperture width for the secondary reflector (At least Fig. 2: Aperture of Reflector #5 into which Window #6 is placed);
a first step of defining a vertical position of an edge surface point of the profile, relative to a horizontal axis, x, on which the plurality of primary reflectors is located (At least Para. 1, 5: Reflector #5 is a secondary reflector, which would of necessity be placed at a predetermined distance above a primary reflector);
a second step of calculating a reflected beam spread distribution at the edge surface point resulting from the primary reflectors (By calculating Slant Angle “γ” for each Ray “A” indicates a “beam spread distribution” is being determined or calculated; Further, as referenced by at least one of Reif ('688) (Rays #50, 52; Tangent Lines #28, 30) & Winston ('031) (Primary Concentrated Solar Radiation #4 in Fig. 5A/B; Focal Lines #20 in Fig. 5E/F), a beam spread from a primary reflector is determined);
a third step of calculating a principal incidence of an incoming light relative to the edge surface point (Angle of Slant / Incidence “γ” of Sun’s Ray “A” at various points along Window #6, including the end points where Window #6 meets Reflector #5);
a fourth step of calculating a subsequent surface point of the profile based on the principal incidence; and repeating the second step, the third step, and the fourth step, in series, until the profile is defined as a plurality of surface points across the width of the aperture, wherein: the principal incidence is defined as an angle at which a maximum amount of power provided by the light from the primary reflectors is delivered to the absorber tube, and the repeating is completed n times where n>2 (At least Para. 12-16, 36-50: The iteration of steps to calculate the shape of a secondary reflector by use of a 4th degree polynomial equation, which would, of necessity, require iterative calculations at the various points along the “x” axis between one end of the mirror aperture housing Window #6 to the other end defining the aperture width to define the shape of Mirror #5 in the “y” direction to optimize the capturing of incident solar radiation on Absorber #7 based on the Angle of Slant / Incidence “γ” of Sun’s Ray “A”), and
the profile of the secondary reflector minimizes reflective losses to the absorber tube by accounting for the reflected beam spread (At least Abstract: Increasing efficiency of the solar collector inherently minimizes reflective losses, i.e. more of the incoming solar radiation is directed to the absorber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the above mentioned components and/or steps of at least one of Reif ('688) & Winston ('031) into the method of Negrisolo ('370) for the purpose of providing a well-known & suitable method for increasing the efficiency of solar concentrators.
Cl. 23: further comprising, after the profile is defined: comparing a width of the profile to the width of the aperture, wherein: if the width of profile does not cover the entire width of the aperture, repeating the first step, the second step, the third step, and the fourth step, in series, until the width of the profile covers the entire width of the aperture (Comparing the calculated aperture width to the actual width of the aperture would, of necessity, be a required step to completely design the profile of Mirror #5 along the entire width of the aperture);
Cl. 24: With respect to “further comprising, after the comparing, optimizing the vertical position of the secondary reflector relative to the primary reflector”, as discussed in Negrisolo ('370), the design of the reflector is to increase the high angular efficiency of the solar collector (At least Abstract); therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the mounting space between the primary & secondary reflectors since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that throughout the instant application, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.
Cl. 28: wherein the secondary reflector is manufactured to have a shape approximating the profile (Reflector #5).
Cl. 29: further comprising, after the third step: calculating a dependent variable for the edge surface point, wherein: the dependent variable comprises at least one of a target reflection direction, a surface normal, a surface tangent, or a step distance, and the dependent variable, in addition to the principal incidence, is used to calculate the subsequent edge surface point (At least Fig. 2: The target direction shown as the line extending from Propagation Direction “B” reflected by Mirror #5 towards Absorber #7, which is used to determine the mirror’s surface point as a function of Principal Incidence / Angle of Slant “γ” of Sun’s Ray “A”).
Cl. 30: wherein the target reflection direction is calculated by connecting the edge surface point to the center of the absorber tube (The line from reflected from Direction “B” attaches a point on Mirror #5 & a centerline of Absorber #7).
Cl. 31: wherein the surface normal is calculated by bisecting the principal incidence and the target reflection direction (By definition, the normal to a flat surface bisects the angle between an incoming light ray its reflected light ray).
Cl. 32: wherein the step distance is calculated as the distance between neighboring points as the aperture width divided by n (Again by definition, the step distance is defined as the total distance divided by the number of steps spanning the total distance).
Cl. 33: further comprising, before defining the aperture width: defining geometry and optics for the field of primary reflectors, wherein: the geometry and optics provide a metric for defining of the aperture width (Each of Reif ('688) (Selection of, e.g., Unidirectional Primary Concentrator #3a, Bidirectional Primary Concentrator #3b) & Winston ('031) (Abstract; A light source of a finite dimension, i.e. a primary reflector) disclose determining the geometry of the primary reflector).
In Re Claims 34 & 35, with respect to “wherein the vertical position of a starting edge point of the surface profile is about equal to a height of the center of the absorber tube relative to the horizontal axis” & “wherein 10 < n < 1,000”, each of the relative vertical positions of the profile edge & tube & the number of steps would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention since (1) discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); & (2) where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, at least Para. 12 & 89, applicant has not disclosed any criticality (new or unexpected results therefrom) for the claimed limitations.

Claims 25-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Negrisolo ('370) in view of, or with reference to, at least one of Reif ('688) & Winston ('031), as applied to at least one of Claim 21 above, and further in view of Silny ('886).
In Re Claims 25-27:
Negrisolo ('370) discloses all aspects of the claimed invention as discussed above, with the possible exception of:
Cl. 25: wherein the defining of the secondary reflector aperture width comprises: calculating a primary reflector acceptance angle for an outer-most primary reflector, n, by βnpr =4 ˖ σtotal; and
calculating the required aperture width by a2nd ≈ ln ˖ sin(βnpr), wherein:
the primary reflector acceptance angle receives at least 95% of the light reflected by the outer-most primary reflector n, assuming the light reflected by the outer-most primary reflector, n, has a Gaussian distribution, σtotal is the total estimated or measured optical error RMS,
a2nd is the required aperture width, and ln is the distance between the outer-most primary reflector and the secondary reflector;
Cl. 26: wherein the third step comprises
defining an absorber tube acceptance window, αab, as a portion of a width of the field of primary reflectors;
iteratively calculating a power intensity, P(x), as a function of position, x, on the horizontal axis by P(x) = g (σtotal, βpr(x)) where g is a Gaussian intensity distribution function; identifying a position on the horizontal axis corresponding to a maximum of an integrated area of P(x) across αab; and defining the principal incidence from a straight line between the position and to the starting edge surface point or a subsequent surface point;
Cl. 27: wherein the fourth step comprises: determining a surface tangent vector and a pre-defined step distance, wherein: the surface tangent is defined as a line perpendicular to a vector bisecting the principal incidence at the current surface point on the profile and a vector connecting the current surface point and a center of the absorber tube, and the pre-defined step distance determines the next surface point along the surface tangent at the current surface point.
With respect to the use of gaussian distribution & the root mean square error calculations, Silny ('886) discloses from the same Mirror Reflector Design field of endeavor as applicant's invention, the use of both gaussian distribution & root mean square error calculations in mirror design (At least Col. 5, Ln. 12-Col. 6, Ln. 53).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the gaussian distribution & RMS error corrections of Silny ('886) into the system for optimizing the mirror shape of Negrisolo ('370) for the purpose of “co-registering the images (incident light rays) of multiple primary reflectors & to optimize the co-registering of the multiple images (Col. 5, Ln. 12- Col. 6, Ln. 14).
With respect to the design of the aperture width & the specific points, , it would have been obvious to one of ordinary skill in the art at the time of the invention to one of ordinary skill in the art prior to the effective filing date of the claimed invention to calculate the aperture width, height, etc., to maximize & optimize the efficiency of the reflectors as stated by each of the references as discussed above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that throughout the instant application, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.

Response to Arguments
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive.
With respect to the rejection under 35 U.S.C. § 101, Applicant’s arguments have been addressed above.
Applicant’s arguments with respect to Claims 21 have been considered but are moot in view of the new grounds of rejection. The arguments do not apply to any of the references being used in the current rejection.
With respect to Claims 24-27, Applicant argues that the system of Negrisolo ('370) is not designed for a system utilizing a primary reflector. Examiner respectfully disagrees. As stated in at least Para. 4-18, the reflector of Negrisolo ('370) is designed to be used as the secondary reflector with systems such as those shown in US Patent #7,412,976, US Patent #4,002,499, etc., that utilize primary & secondary reflectors to concentrate solar radiation onto absorbers, whose primary reflectors direct solar rays to a secondary reflector at angles “very different from 90º”
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762